DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-3,6-21 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1,19 and 20. The closest found prior art are Wurmlin et al (US 20090315978 A1), Gloudemans et al (US 20090128667A1) and Tamir et al (US 20130278727 A1).

Wurmlin discloses method and a system for generating a 3D representation of a dynamically changing 3D scene ([0013]). Wurmlin discloses generating synthetic view of a scene using inputs including 3D positions of objects, camera calibration data, object texture and alpha masks ([0195]). Wurmlin discloses background geometry is modeled by surfaces representing the playing field  ([0201]). 

Gloudemans discloses system and method for providing images of an event from different virtual viewpoints ([0003]). Gloudemans discloses sporting event such as soccer match that capture images of the live event ([0053]). Gloudemans discloses a model can then be run which includes the video texture of the repaired field ([0111]). Gloudemans discloses detect objects in an image and the players are extract from image ([0093]) and perform calibration on an initial image and use that calibration for a subsequent image ([0095]). 

Tamir discloses method for generating a three-dimensional representation of a scene ([0035]). Tamir discloses  segmenting module segments a frame to portions including separately the playing field, the on-field objects and the background objects ([0137]). 

Neither Wurmlin, Gloudemans nor Tamir, alone or in combination, teach the claim limitation of an image where the structure and the moving object exist, a second image where the structure exist and the moving object does not exist and where a timing which the second image capturing was performed is different from a timing which the first image capturing was performed. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1,19 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619